ORDER

Upon consideration of the Petition for Reprimand by Consent filed herein, it is this 31st day of July, 1997,
ORDERED, that the Respondent, Randolph 0. Gregory, Sr., be, and he is hereby reprimanded, for his violation of Rules 1.15 and 5.3 of the Maryland Rules of Professional Conduct and Maryland Rule BU9 (now Rule 16-609), and it is further
ORDERED, that Respondent reimburse $5,294 to Emmanuel Okoli within sixty (60) days of this Order, and it is further
ORDERED, that Respondent reimburse to the Petitioner the cost of these proceedings in the amount of $2,760.35.